 

SECOND AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

 

AGREEMENT between MONY LIFE INSURANCE COMPANY, a New York corporation (the
“Company”), and Richard Daddario (the “Executive”), dated as of February 4, 2003
(the “Agreement Date”).

 

Recitals

 

  A.   The Company and the Executive originally entered into an agreement dated
April 20,1998, providing for certain terms and conditions of employment to apply
in the event of a Change in Control (the “Prior Change in Control Agreement”)
(such agreement being one of two different agreements, each styled “Employment
Agreement”, entered into between the Company and the Executive on that date, the
other of which is an Employment Agreement for a one-year renewable term, which
remains in effect in the absence of a Change in Control (the “One-Year
Employment Agreement”)). The Company and the Executive entered into an Amended
and Restated Change in Control Agreement dated as of March 12, 2001 (the “First
Amended and Restated Change in Control Agreement”).

 

  B.   The Company and the Executive wish to make certain modifications to the
terms and conditions under which the Executive will remain in the employ of the
Company following a change in control.

 

  C.   The Company wishes to assure itself and the Executive of continuity of
management in the event of a Change in Control of the Company,



--------------------------------------------------------------------------------

 

as hereinafter defined, and to provide the Executive with the severance and
other benefits set forth in this Agreement in the event the Executive’s
employment with the Company terminates following such a Change in Control under
the circumstances described below.

 

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

 

1.   PRIOR AGREEMENT SUPERSEDED. This Agreement supersedes the First Amended and
Restated Change in Control Agreement in its entirety. In consideration of the
promises set forth below, and of the mutual releases set forth in this
paragraph, each party hereto relinquishes all rights, and releases the other
from all promises, liabilities and commitments that may have existed, under the
First Amended and Restated Change in Control Agreement, which shall be null and
void and of no further effect.

 

2.   OPERATION AND TERM OF AGREEMENT; CHANGE IN CONTROL

 

  A.   Term. This Agreement shall be effective as of the Agreement Date and
shall continue in effect until the Expiration Date. The initial Expiration Date
shall be December 31, 2003 but, on that date and each January 1 thereafter, the
Expiration Date shall automatically be extended by one additional year unless,
not later than the preceding September 30, the Company shall have given written
notice to the Executive that it does not wish to extend the Expiration Date;
provided, however, that if a Change in Control shall have occurred prior to the
original or extended Expiration Date, the Expiration Date shall automatically be
extended to the third anniversary of the Change in Control and shall thereafter
be extended for one year

 

2



--------------------------------------------------------------------------------

 

on each anniversary of the Change in Control unless, not later than six months
prior to such extended Expiration Date, the Company shall have given written
notice to the Executive that it does not wish to extend the Expiration Date.

 

  B.   Effect of This Agreement. The benefits to be provided to the Executive
pursuant to this Agreement shall become available upon a Change in Control.
Prior to a Change in Control, the employment of the Executive by the Company
shall be governed by the One-Year Employment Agreement.

 

3.   CERTAIN DEFINITIONS

 

  A.   Change in Control.

 

For purposes of this Agreement, a Change in Control shall mean a change in
control of the Company, which shall be deemed to have occurred upon:

 

  i.   an acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of shares of outstanding
voting securities of The MONY Group Inc. (the “Holding Company”) entitled to
vote generally in the election of directors (the “Outstanding Voting
Securities”) which, when combined with any other securities owned beneficially
by the acquirer, would result in such acquirer beneficially owning twenty
percent (20%) or more of either (1) the then outstanding shares of common stock
of the Holding Company or (2) the combined voting power of the then Outstanding
Voting Securities; excluding, however, the following: (i) any acquisition
directly from the Holding

 

3



--------------------------------------------------------------------------------

 

Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Holding Company, (ii) any acquisition by the Holding Company and (iii)
any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Holding Company or any subsidiary of the Holding Company;

 

  ii.   the failure at any time following the date hereof, of those individuals
who as of the date hereof constitute the Board of Directors of the Holding
Company (the “Board”) (and any new directors whose election by the Board or
nomination for election by the Holding Company’s shareholders was approved by a
vote of at least two-thirds ( 2/3) of the directors then still in office who
either were directors as of the date hereof or whose election or nomination for
election was approved), for any reason (except for death, disability or
voluntary retirement), to constitute a majority thereof;

 

  iii.   the consummation of a transaction approved by the shareholders of the
Holding Company that is a merger, consolidation, reorganization or similar
corporate transaction, whether or not the Holding Company is the surviving
corporation in such transaction, other than a merger, consolidation, or
reorganization that results in the Outstanding Voting Securities immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least eighty
percent of the combined voting power of the voting securities of the Holding

 

4



--------------------------------------------------------------------------------

 

Company (or such surviving entity) outstanding immediately after such merger,
consolidation, reorganization or transaction;

 

  iv.   the consummation of a transaction approved by the shareholders of the
Holding Company that is (1) the sale or other disposition of all or
substantially all of the assets (by way of reinsurance or otherwise) of the
Holding Company or the Company or (2) a complete liquidation or dissolution of
the Holding Company or the Company;

 

  v.   adoption by the Board of a resolution to the effect that any Person has
taken actions which, if consummated, would result in such Person acquiring
effective control of the business and affairs of the Holding Company or the
Company, subject to the consummation of the transactions contemplated by such
actions;

 

  vi.   the commencement of a tender offer or proxy contest resulting in any of
the transactions specified in subparagraphs i.-iv. of this section 3.A.;

 

  vii.   the making of any agreement by the Company resulting in any of the
transactions specified in subparagraphs i.-iv. of this section 3.A; or

 

  viii.   the public announcement of a transaction of the kind specified in
subparagraphs i.-iv. of this section 3.A, which transaction is subsequently
consummated.

 

  B.   Period of Employment. The Period of Employment shall mean the period of
time commencing on the date of a Change in Control and ending on the earlier of
the Expiration Date or the Termination Date.

 

5



--------------------------------------------------------------------------------

 

  C.   Contract Term. The Contract Term shall mean the period of time commencing
on the date of a Change in Control and ending on the Expiration Date.

 

  D.   Termination Date. The Termination Date shall mean the date as of which
the Executive’s employment with the Company shall cease or be deemed to have
ceased in the manner specified in Section 6 or Section 7.

 

  E.   Target. The term “Target” — when used in relation to any Long-Term or
Annual incentive or bonus payment — means the pertinent target (as a percentage
of base salary or otherwise) most recently established for the Executive by the
Compensation Committee of the Board of Directors (or the Board of Directors as a
whole or any other committee of the Board of Directors fulfilling such function)
or, if none, the target specified in the pertinent plan or contract document.

 

4.   EXECUTIVE’S RESPONSIBILITIES; LOCATION

 

  A.   Position, Duties, Responsibilities. Commencing on the date of the Change
in Control, the Executive shall serve in the position and have the duties and
responsibilities as in effect immediately prior to the date of the Change in
Control.

 

  B.  

Best Efforts. During the Period of Employment, the Executive shall devote his
full time, best efforts and undivided attention during normal business hours to
the business and affairs of the Company, except reasonable for vacations,
illness or incapacity. The Executive is aware that performance objectives have
historically been established by the Company’s Chairman and Chief Executive
Officer, in consultation with the Company’s Board, for Company-wide performance
and for performance by the Executive. The Executive agrees to work diligently

 

6



--------------------------------------------------------------------------------

 

throughout the Period of Employment to achieve any such performance objectives
that shall then exist.

 

  C.   Principal Business Office. During the Period of Employment, the
Executive’s principal business office shall be located in the New York City
metropolitan area.

 

5.   COMPENSATION, PERQUISITES AND EMPLOYEE BENEFITS

 

  A.   Base Compensation. For all services rendered during the Period of
Employment, the Executive shall receive annual base compensation at a rate not
less than the rate in effect immediately prior to the date of the Change in
Control, which shall be increased thereafter in accordance with the Company’s
regular administrative practices generally applicable to its senior executives
as in effect immediately prior to the date of the Change in Control.

 

  B.  

Incentive Compensation. During the Period of Employment, the Executive shall
continue to be a full participant in the Company’s Annual Incentive Compensation
Plan, Long Term Incentive Plan and Restricted Stock Ownership Plan, as well as
any comparable successor plans (the “Incentive Plans”), as the Incentive Plans
are in effect immediately prior to the date of the Change in Control and with
such improvements in the Incentive Plans or other incentive compensation plans
as may from time to time be made in accordance with the practices of the
Company. The Executive shall be entitled to participate in other incentive
compensation plans generally available to senior executives of the Company. If
any of the Incentive Plans is terminated or discontinued, the Executive shall be
entitled to participate in other incentive compensation plans

 

7



--------------------------------------------------------------------------------

 

with terms at least as favorable to the Executive as the Incentive Plans in
effect prior to the termination or discontinuance of the Incentive Plans.

 

  C.   Perquisites. During the Period of Employment, the Executive shall be
entitled to perquisites and fringe benefits, in each case at least equal to
those attached to his position immediately prior to the date of the Change in
Control.

 

  D.   Employee Benefits. During the Period of Employment, the Executive shall
be entitled to participate in all employee benefit plans and programs as in
effect for senior executives of the Company immediately prior to the date of the
Change in Control (the “Benefit Plans”) under the terms of the Benefits Plans,
with such improvements in the Plans as may from time to time be made in
accordance with the practices of the Company. The Executive shall be entitled to
participate in any employee benefit plans and programs generally available to
senior executives of the Company. If any of the Plans is terminated or
discontinued, the Executive shall be entitled to participate in other employee
benefit plans with terms at least as favorable to the Executive as the Plans in
effect prior to the termination or discontinuance of the Plans.

 

  E.   Right to Participate in Incentive Plans and Benefit Plans, or Their
Equivalent, Not Diminished by Increases in Base Compensation. Any increases in
base and incentive compensation, perquisites or employee benefits under this
Agreement or otherwise shall not diminish any other obligation of the Company
hereunder.

 

8



--------------------------------------------------------------------------------

 

6.   DEATH OR DISABILITY

 

  A.   Death. If the Executive should die during the Period of Employment, his
employment shall be deemed to have ceased on the last day of the month in which
death shall have occurred.

 

  B.   Disability. “Disability” shall mean an illness or accident that is likely
to prevent or has prevented the Executive from performing his duties under this
Agreement for a period of six consecutive months. In the event that the
Executive suffers a Disability during the Period of Employment, his employment
shall be deemed to have ceased on the last day of such six-month period.

 

7.   TERMINATION

 

Either the Company or the Executive may, at any time, terminate the Executive’s
employment with the Company.

 

  A.   Cause. The termination of the Executive’s employment by the Company
during the Contract Term shall be deemed to be for “Cause” only if such
termination shall be the result of:

 

  i.   an act or acts of dishonesty by the Executive resulting in conviction for
a felony;

 

  ii.   a willful, deliberate and intentional failure by the Executive during
the Period of Employment (not including any failure by reason of incapacity due
to illness or accident) to comply with the provisions of this Agreement relating
to the time and best efforts to be devoted by the Executive to the affairs of
the Company, if such failure results in demonstrably material injury to the
Company; or

 

9



--------------------------------------------------------------------------------

 

  iii.   the Executive’s gross misconduct, if such misconduct results in
demonstrably material injury to the Company;

 

provided that notice of such termination is given in accordance with Section
7.C., below.

 

  B.   Good Reason. The termination of the Executive’s employment by the
Executive during the Contract Term shall be deemed to be for “Good Reason” only
if such termination shall be the result of:

 

  i.   a reduction during the Period of Employment in the current level of
either (a) the Executive’s base salary or (b) the Executive’s target bonus or
(c) the Executive’s aggregate compensation overall, including base compensation,
Annual and Long-Term Incentive awards, Benefit Plan coverages and perquisites
(other than a reduction in awards or benefits that is generally applicable to
participants in a plan in accordance with the terms of the plan in effect
immediately prior to the date of the Change in Control);

 

  ii.   a diminution during the Period of Employment in the Executive’s
position, powers, authority, duties or responsibilities, or the business to
which those powers, authority, duties or responsibilities apply; removal during
the Period of Employment of the Executive from the office he held immediately
prior to the Change in Control; or change during the Period of Employment in the
Executive’s chain of supervision as it existed immediately prior to the Change
in Control; provided, however, that, without limiting the generality of the
foregoing, any requirement that the Executive no longer function as a senior
executive of an entity that is a publicly traded company in which no other

 

10



--------------------------------------------------------------------------------

entity has a controlling interest shall be conclusively deemed to constitute
“Good Reason” hereunder (regardless of which entity is technically the
Executive’s employer) if the Executive has so functioned prior to the Change in
Control;

 

  iii.   any requirement that the Executive work at a principal place of
business other than 1740 Broadway, New York City, if it is more than 30 miles
from the Executive’s residence at the time of the Change in Control;

 

  iv.   a material breach of this Agreement by the Company, provided that notice
of the Executive’s election to terminate his employment under this Agreement is
given in accordance with Section 7.C., below. Failure to elect to terminate with
respect to one event giving rise to Good Reason does not preclude the Executive
from making the election with respect to a subsequent event; or

 

  v.   any statement by a successor to or acquiror of the Company (or acquiror
of substantially all of the assets of the Company) of intention not to honor
fully, completely and within the time periods provided herein each and every
term of this Agreement.

 

  C.   Termination Procedure

 

  i.   Notice

 

  (a)   Notice of termination of employment under this Agreement shall be
provided in writing by the Company or the Executive, as applicable, and shall
specify the date as of which the Executive’s employment shall be deemed to have
ceased, which date shall in no event be earlier than 60 days from the date of
such notice.

 

11



--------------------------------------------------------------------------------

 

  (b)   In the event that the Company elects to terminate the Executive’s
employment, the Company shall provide to the Executive the notice described in
Section 7.C.i.(a), above. If termination is alleged to be for Cause, such notice
shall state that the Executive has engaged in conduct set forth in Section 7.A.,
with the particulars thereof specified in detail.

 

  (c)   In the event that the Executive elects to terminate employment, the
Executive shall provide to the Company the notice described in Section
7.C.i.(a), above. If termination is alleged to be for Good Reason, such notice
shall specify the reason for such termination, as set forth in Section 7.B.,
with the particulars thereof specified in detail, and shall be given, except in
the case of a continuing breach by the Company, within three calendar months
after the most recent event giving rise to Good Reason.

 

  ii.   Cure

 

  (a)   In the case of the Executive’s alleged breach or gross misconduct as set
forth in Sections 7.A.ii. or iii., the Executive shall be given the opportunity
to remedy such alleged breach or gross misconduct within 30 days from his
receipt of the notice referred to above, or take all reasonable steps to that
end during such 30-day period and thereafter.

 

  (b)   In the case of the Executive’s allegation of Good Reason, the Company
shall be given the opportunity to remedy the alleged Good Reason within 30 days
from its receipt of the notice referred to above, or take all reasonable steps
to that end during such 30-day period and thereafter.

 

12



--------------------------------------------------------------------------------

 

  iii.   Arbitration. In the event that the Executive’s employment shall be
terminated by the Company and such termination is alleged to be for Cause, the
Executive shall have the right, in addition to all other rights and remedies
provided by law or equity, to invoke arbitration as described below. In the
event that the Executive’s employment shall be terminated by the Executive and
such termination is alleged to be for Good Reason, the Company shall have the
right, in addition to all other rights and remedies provided by law or equity,
to invoke arbitration as described below. Such arbitration shall be conducted
before a single arbitrator in the County of New York, State of New York, under
the commercial arbitration rules of the American Arbitration Association, by
serving notice to arbitrate upon the other party no more than 60 days after such
party received the notice of termination referred to above.

 

8.   CONSEQUENCES OF TERMINATION, DEATH OR DISABILITY

 

  A.  

Termination by the Company Other Than for Cause or by the Executive for Good
Reason. The Company shall make those payments and provide those benefits
specified in this section 8.A. in the event of a termination of the Executive’s
employment after a Change in Control, if such termination is either (i) by the
Company (a) during the Contract Term or the term of Executive’s One-Year
Employment Agreement or (b) by giving notice under section 1.A., above, or under
the Executive’s One-Year Employment Agreement, that it does not wish to extend
the Expiration Date, in either case other than for Cause, or (ii) by the
Executive for Good Reason. In such circumstances, then, in lieu of all other
rights, remedies, damages and relief to which the Executive might otherwise be

 

13



--------------------------------------------------------------------------------

 

entitled under this Agreement, the Company shall make those payments and provide
those benefits enumerated below in this section 8.A.:

 

  i.  

Severance. A lump-sum payment in an amount equal to three times the sum of the
following components (a), (b), and (c): (a) the Executive’s annual base
compensation in effect on the Termination Date; (b) the Executive’s Annual Bonus
in effect on the Termination Date; and (c) the Executive’s Long-Term Incentive
Plan Payment. For purposes hereof, “Annual Bonus” shall mean an amount
calculated by multiplying (i) the annual rate of base compensation in effect for
the Executive immediately prior to the Termination Date by (ii) the greater of
(d) the average of the Executive’s annual awards under the Annual Incentive
Compensation Plan paid (or, if applicable, accrued but not yet paid) in respect
of the two calendar years immediately preceding the year of the Termination
Date, or during such shorter period as the Executive shall have been employed by
the Company, in either case expressed as a percentage of the annual base
compensation paid to the Executive for the calendar year for which the bonus was
paid (or accrued) or (e) the Executive’s target percentage incentive for the
year of the Termination Date under the Annual Incentive Compensation Plan. For
purposes hereof, “Long-Term Incentive Plan Payment” shall mean the greater of
(f) the average of the dollar amount of the payments made to Executive under the
Long Term Incentive Plan for each of the previous two years or, if the Executive
has received only one previous award, then the amount of that award or (g) the
target amount per unit under the Long Term Incentive Plan times one-third of the
number of units

 

14



--------------------------------------------------------------------------------

 

outstanding for the Executive’s account as of the Termination Date. The amount
payable under this section 8.A.i. shall be reduced by any severance payments
made to the Executive under any other employment contract or severance
arrangement with the Company.

 

  ii.   Annual Incentive Compensation. A payment in respect of the annual
incentive compensation of the Executive of the following amounts:

 

  (a)   any annual incentive compensation payments for a year prior to the year
in which the Termination Date occurs but which have not yet otherwise been paid
as of the Termination Date, which amount shall not be less than the Executive’s
annual base compensation for such year multiplied by item (ii) of the following
section 8.A.ii.(b); and

 

  (b)  

an amount in respect of the annual incentive compensation that would have been
earned in respect of the partial year of service in which such Termination Date
occurs, in an amount calculated by multiplying (i) the rate of annual base
compensation in effect for the Executive immediately prior to the Termination
Date by (ii) the greater of (a) the average of the annual awards under the
Annual Incentive Compensation Plan payable in respect of the two calendar years
immediately preceding the year for which payment is made, or during such shorter
period as the Executive shall have been employed by the Company, with each such
award expressed as a percentage of the annual base compensation paid to the
Executive for the respective calendar years for which such bonus was paid, or
(b) the Executive’s target percentage incentive for the year of the

 

15



--------------------------------------------------------------------------------

 

Termination Date under the Annual Incentive Compensation Plan, with the result
multiplied by (iii) a fraction, the numerator of which is the number of days in
the calendar year through the Termination Date, and the denominator of which is
365.

 

  iii.   Long-Term Incentive Plan. With respect to awards under the Company’s
Long-Term Incentive Plan that are outstanding on the Termination Date, the
following payments:

 

  (a)   All amounts payable as of the Termination Date in accordance with the
terms of the Long Term Incentive Plan. Nothing in this Agreement shall affect
the right of the Executive to payment of awards under the Long Term Incentive
Plan in accordance with its terms for all three-year Plan cycles completed prior
to the Termination Date.

 

  (b)   For any plan cycles that have not been completed prior to the
Termination Date, a lump sum payment equal to the number of units previously
awarded to the Executive for plan cycles that have not been completed on the
Termination Date times the greater of

 

  (i)   $100, or

 

  (ii)  

the Earned Value of each such unit. The “Earned Value” shall be determined by
dividing the GAAP income for completed years in the uncompleted three-year cycle
by the income targets previously set for such completed years, and then applying
the same ratio to the income target for the entire three-year cycle (it being
conclusively assumed, for purposes of this calculation, that the actual GAAP
income

 

16



--------------------------------------------------------------------------------

 

performance over the three-year cycle would have born the same relationship to
the three-year income target as the GAAP income performance for completed plans
years actually bore to the income targets for those years); the resulting Earned
Unit value shall not be adjusted for any relative performance criterion (or in
any other way).

 

If the Company shall have terminated the Long Term Incentive Plan and
established a successor plan, the Executive shall receive payments under such
successor plan in a manner comparable to the foregoing.

 

  iv.  

Stock Options and Restricted Stock. Upon termination of the Executive’s
employment under the circumstances set forth in this section 8.A., any otherwise
unvested options on Company stock awarded to the Executive shall immediately
become vested and exercisable, any otherwise unvested restricted stock awarded
to the Executive under the Restricted Stock Option Plan shall immediately vest,
and any restrictions on restricted stock awarded to the Executive under the
Restricted Stock Ownership Plan shall immediately lapse, if and only if such
accelerated vesting and exercisability and such lapsing of restrictions would
not violate any order, law, regulation or other legal requirement, including but
not limited to Section 7312(w) of the New York Insurance Law or the Plan of
Reorganization adopted on August 14, 1998, as amended and adopted on September
9, 1998. If such accelerated vesting and exercisability, or such lapsing of
restrictions, would violate any such order, law, regulation or other legal
requirement, then, upon such termination of the Executive’s employment, the
Company shall pay to the Executive an amount

 

17



--------------------------------------------------------------------------------

 

in cash equal to (a) the amount by which the closing price on the New York Stock
Exchange, on the last trading day before the Change of Control, exceeds the
exercise price under the options, times the number of otherwise unvested options
held by the Executive, and (b) an amount equal to such trading price times the
number of restricted shares held by the Executive; whereupon, such, options and
shares shall immediately be canceled.

 

  v.   Retirement Benefits. The Executive shall receive the payments specified
in this Section 8.A.v. with respect to retirement benefits, in addition to
payments of benefits to which he is entitled under the Retirement Income
Security Plan and the Investment Plan Supplement (or their successor) as of the
Termination Date, and in lieu of all payments under the Excess Benefit Plan.

 

  (a)   The benefits described in section 8.A.v.(b) below shall be calculated
assuming:

 

  (i)   the Company’s Excess Benefit Plan, Retirement Income Security Plan and
Investment Plan Supplement (collectively, the “Retirement Plans”) had continued
during the remainder of the Contract Term without change from the date of the
Change in Control;

 

  (ii)   the Executive had continued to be employed for the remainder of the
Contract Term;

 

  (iii)  

subject to generally applicable Plan limitations, the Company’s contributions
for the Executive for the remainder of the Contract Term under the Investment
Plan Supplement were to be, as Company Matching Contributions, at an annual
percentage rate of compensation

 

18



--------------------------------------------------------------------------------

 

equal to the average percentage contribution for the Executive for the three
full calendar years preceding the Termination Date, but with no other
contributions on behalf of the Executive;

 

  (iv)   the Executive was fully vested in all benefits under the Retirement
Plans on the Termination Date;

 

  (v)   as provided under the June 29, 1989 offer letter from Michael Roth to
Richard Daddario (which shall remain in full force and in effect and in no way
be superseded, diminished, or otherwise altered or supplanted by this
Agreement), the Executive had five years of service in additional to (a) his
actual number of years of service and (b) the number of additional years of
service assumed under Section 8.A.v.(a)(ii), above;

 

  (vi)   the Executive’s Compensation taken into account under the Retirement
Plans included (1) the Executive’s annual base compensation in effect
immediately prior to the Termination Date over the remainder of the Contract
Term and (2) any amounts paid to the Executive under this Agreement in lieu of a
form of compensation (other than annual base compensation) that would ordinarily
be taken into account as Compensation for purposes of the Retirement Plans if
Executive had continued to be employed for the remainder of the Contract Term.

 

  (b)   The payment shall equal the aggregate present value (calculated using
the discount rate described in section 10) of the benefits described in (i),
(ii),

 

19



--------------------------------------------------------------------------------

 

(iii) and (iv) below minus the aggregate present value (calculated using the
discount rate described in section 10) of the benefits actually payable to the
Executive under the Retirement Income Security Plan and Investment Plan
Supplement:

 

  (i)   the benefit that would have been paid to the Executive under the
Retirement Income Security Plan, if he had elected to commence such benefit on
the earliest date possible under such Plan subsequent to the Expiration Date;
plus

 

  (ii)   the benefit that would have been payable to the Executive under the
Investment Plan Supplement; plus

 

  (iii)   the benefit that would have been paid to the Executive under the
“Excess Retirement Plan” provisions of the Excess Benefit Plan if he had elected
to commence such benefit on the earliest date possible under the Excess Benefit
Plan subsequent to the Expiration Date; plus

 

  (iv)   the benefit that would have been paid to the Executive under the
“Excess Investment Plan” provisions of the Excess Benefit Plan. The hypothetical
earnings that would have been credited on the Executive’s Investment Plan
Benefit shall be determined on the basis of the discount rate described in
Section 10.

 

  (c)  

Election. In lieu of the lump-sum payment provided by this section 8.A.v., the
Executive may elect payment as of the Termination Date of any amounts payable
under this Section in any of the forms available under the Excess Benefit Plan
provided such election is irrevocably made as of the

 

20



--------------------------------------------------------------------------------

 

Agreement Date. The Executive’s election is set forth on Exhibit I hereto (which
is, in all respects, incorporated into and made a part of this Agreement).

 

  vi.   Welfare Benefits. The Executive shall receive the amounts and
arrangements specified in this Section 8.A.vi. with respect to welfare benefits.

 

  (a)   A payment equal to the aggregate present value (calculated in using the
discount rate described in section 10) of the following amounts:

 

  (i)   Medical and Dental Benefits – an amount equal to the portions of the
costs that would have been incurred by the Company for the remainder of the
Contract Term for the level of medical and dental benefits (in effect for the
Executive immediately prior to the Termination Date), with such costs for the
calendar year in which the Termination Date occurs to be determined pursuant to
the provisions of section 4980B of the Internal Revenue Code of 1986 or any
successor provisions (“COBRA”), and with such costs to be assumed to increase
thereafter at an annual rate 200 basis points over the discount rate described
in Section 10;

 

  (ii)  

Retiree Medical Benefits. If the Executive would have become eligible for
retiree medical coverage during the Contract Term (but is not eligible for such
coverage on his Termination Date), an amount equal to the costs that would have
been incurred by the Company for retiree medical benefit coverage for the life
of the Executive, determined as if he retired at the end of the Contract Term
and based on the level of

 

21



--------------------------------------------------------------------------------

 

retiree medical benefits that would have been available to the Executive had he
been eligible for such coverage immediately prior to the Termination Date with
the Company’s assumed costs for such coverage to be determined in the manner
specified in (i) above using the mortality assumption described in Section 10;

 

  (iii)   Spouse’s/Survivors’ Income Benefits – an amount equal to the costs
that would have been paid by the Company for the remainder of the Contract Term
for the level of the life insurance coverages in effect for the Executive
immediately prior to the Termination Date, calculated pursuant to the uniform
premium table included in Income Tax Regulation section 1.79-3T (or any
successor table).

 

  (b)   Continued coverage under certain welfare benefit plans of the Company
for the remainder of the Contract Term:

 

  (i)   Disability Benefits – The Executive shall continue to be covered under
the short-term and long-term disability coverage under the Company’s Disability
Benefit Plan as in effect for the Executive immediately prior to the Termination
Date, or a comparable plan or plans, with the benefits under such plan to be
determined on the basis of the annual base compensation in effect immediately
prior to the Termination Date plus annual incentive compensation.

 

  (ii)  

Voluntary Group Life Insurance and Optional Survivors’ Insurance – the Executive
shall continue to be eligible to participate in these plans as in effect for the
Executive immediately prior to the Termination

 

22



--------------------------------------------------------------------------------

 

Date, or a comparable plan or plans, by making voluntary contributions at the
levels applicable under the terms of such plans.

 

  (iii)   Split-Dollar Life Insurance – the Company shall keep in effect, for
the life of the Executive, the split-dollar life insurance policy maintained for
the Executive immediately prior to the Termination Date, if any and if doing so
does not violate any applicable law or regulation; the Company and the Executive
shall retain respective obligations to pay premiums in accordance with the terms
of the policy.

 

  (c)   Payments under this Section 8.A.vi. shall be in addition to amounts due
to the Executive under the welfare plans for periods ending on the Termination
Date. The Executive’s rights to receive payments under this Section 8.A.vi.
shall not diminish, or be in substitution for, any rights he may otherwise have
to participate in the Company’s welfare plans after the Termination Date,
provided that the Executive shall in no event (i) receive payments under this
Section 8.A.vi. in respect of benefits under a welfare plan for any period and,
in addition, (ii) actually be covered for the same period under such welfare
plan at the Company’s expense.

 

  vii.   Outplacement Services. The Company shall provide outplacement services
for up to one year for the Executive with a nationally recognized outplacement
firm.

 

  B.   Disability or Death

 

  i.   Disability. In the event of the Executive’s Disability during the Period
of Employment, the Executive shall be entitled to the compensation and benefits

 

23



--------------------------------------------------------------------------------

 

provided for in Sections 5.A., C. and D. of this Agreement for the Period of
Employment. Payment shall be without prejudice to any other payments due in
respect of the Executive’s death or Disability.

 

  ii.   Death. In the event of the death of the Executive during the period of
Employment, the Executive’s representative shall be entitled to the compensation
provided in section 5.A. of this Agreement through the Period of Employment.
Payment shall be without prejudice to any other payment due in respect of the
Executive’s death or Disability.

 

  iii.   Incentive Compensation. In the event of the Executive’s Disability or
death during the Period of Employment, the Company shall pay the Executive or
his legal representative, in addition to the payments required by this Section
8.B.:

 

  (a)   an award under the Annual Incentive Plan (or any successor plan),
determined in accordance with Section 8.A.ii. on a pro rata basis, for the
portion of the calendar year prior to the Termination Date (or, in the case of
Disability, the earlier of the Termination Date and the Expiration Date); and

 

  (b)   an award under each incomplete cycle of the Long-Term Incentive Plan (or
any successor plan), determined in accordance with Section 8.A.iii. but on a pro
rata basis, for the portion of any three-year Plan cycle completed by the
Executive prior to the Termination Date (or, in the case of Disability, the
earlier of the Termination Date and the Expiration Date).

 

  iv.   Reduction of Payments. The amount of any payments due under this Section
8.B. shall be reduced by any payments to which the Executive is entitled for

 

24



--------------------------------------------------------------------------------

 

the same period because of disability under any disability benefit plan of the
Company (including but not limited to RISPE disability benefits) providing
salary continuation.

 

  C.   Termination by the Company for Cause or by the Executive Other Than for
Good Reason. In the event of a termination by the Company of the Executive’s
employment during the Contract Term for Cause or by the Executive other than for
Good Reason, the Executive shall be entitled to the compensation and benefits
ordinarily provided to senior executives of the Company upon termination of
employment in accordance with the plans, programs and practices of the Company
applicable to senior executives as in effect on the date of the Change in
Control.

 

  D.   Time of Payment. All lump-sum payments to be made by the Company under
this Section 8 shall be made within five days after the Termination Date.
Annuity payments shall commence on the first day of the calendar month following
the month in which the Termination Date occurs.

 

9.   CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY

 

  A.   Gross-Up Payment.

 

  i.   Anything in this Agreement to the contrary notwithstanding and except as
set forth below, if it shall be determined that any amount paid, distributed or
treated as paid or distributed by the Company to or for Executive’s benefit
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 9) (a “Payment”) would be

 

 

25



--------------------------------------------------------------------------------

 

subject the excise tax imposed by Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”) or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive (a) an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by Executive
of all federal, state and local taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments; and (b) an
amount such that, after providing for all federal, state and local taxes payable
by the Executive as a result of the payment provided for in this clause
9.A.i.(b) (including, without limitation, any resulting additional excise tax on
Excess Parachute Payments), the Executive retains an amount equal to the product
of (i) any deductions disallowed for federal, state or local income tax purposes
because of the inclusion of the Gross-Up Payment in Executive’s adjusted gross
income multiplied by (ii) the highest applicable marginal rate of federal, state
or local income taxation, respectively, for the calendar year in which the
Gross-Up Payment is to be made.

 

  ii.   All determinations required to be made under this Section 9, including
whether and when a Gross-Up Payment is required and the amount of such

 

26



--------------------------------------------------------------------------------

 

Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a nationally recognized accounting firm as may
be designated by Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within 15 business
days of the receipt of notice from Executive that there has been a Payment, or
such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne by
the Company. Any Gross-Up Payment, as determined pursuant to this Section 9,
shall be paid by the Company to Executive within five days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 9.B. and Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has

 

27



--------------------------------------------------------------------------------

 

occurred and any such Underpayment shall be promptly paid by the Company to the
Executive or for Executive’s benefit.

 

  B.   Notification of Claims. Executive shall notify the Company in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but not later than ten business days after Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall:

 

  i.   give the Company any information reasonably requested by the Company
relating to such claim,

 

  ii.   take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

  iii.   cooperate with the Company in good faith in order to effectively
contest such claim, and

 

  iv.   permit the Company to participate in any proceeding relating to such
claim;

 

28



--------------------------------------------------------------------------------

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on foregoing provisions of
this Section 9, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis, and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for Executive’s taxable year with respect to which such contested amount
is claimed to be due is limited solely

 

29



--------------------------------------------------------------------------------

to such contested amount. Furthermore, the Company’s control of the contest
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and Executive shall be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 

  C.   Refund of Claims. If, after Executive’s receipt of an amount advanced by
the Company pursuant to Section 9.B., Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 9.B.) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after Executive’s receipt of an amount advanced
by the Company pursuant to Section 9.B., a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.

 

10.   INTEREST AND MORTALITY ASSUMPTIONS

 

  A.  

Interest Assumptions. Determinations of any present values under this Agreement
and of any present values relating to this Agreement shall be based upon a
discount rate equal to 120 percent of the applicable mid-term Federal rate
(determined under section 1274(d) of the Code), compounded semiannually.

 

30



--------------------------------------------------------------------------------

 

Unless otherwise elected by the Executive on Exhibit I hereto, the Executive
shall be deemed to have elected that such discount rate be determined based on
such applicable Federal rate as in effect on the Agreement Date. The Company
hereby agrees to use of the discount rate that is elected or deemed to be
elected by the Executive.

 

  B.   Mortality Assumptions. For purposes of this Agreement, assumptions
relating to mortality are determined using the mortality tables and assumptions
in effect under the Company’s Retirement Income Security Plan on the date as of
which any such mortality assumption is made.

 

11.   WITHHOLDING

 

All payments required to be made by the Company hereunder to the Executive shall
be subject to the withholding of such amounts, if any, relating to tax, excise
tax and other payroll deductions as the Company may reasonably determine it
should withhold pursuant to any applicable law or regulation.

 

12.   NONDISCLOSURE. Except as expressly provided herein, the Executive agrees
that during the Period of Employment and thereafter, the Executive shall not
make use of, disclose, divulge, or make accessible, to any third party, any
information of a secret or confidential nature known to the Executive in the
course of his employment with the Company or any of its affiliates or
subsidiaries until such information has come into the public domain or has
otherwise ceased to be secret or confidential.

 

13.   INDEMNIFICATION AND INSURANCE; LEGAL EXPENSES

 

The Executive shall be entitled to the following additional benefits in the
event of a Change in Control:

 

31



--------------------------------------------------------------------------------

 

  A.   Indemnification and Insurance. The Company will indemnify the Executive
(including payment of expenses in advance of final disposition of the
proceeding) to the fullest extent permitted by the laws of the State of Delaware
and the Charter and By-Laws of the Company, in each case as in effect on the
date of the Change in Control or on the Termination Date, whichever affords
greater protection to the Executive; and the Executive shall be entitled to the
protection of any insurance policies the Company may elect to maintain generally
for the benefit of its directors and officers, against all costs, charges and
expenses whatsoever incurred or sustained by him in connection with any action,
suit or proceeding to which he may be made a party by reason of his having been
a director, officer or employee of the Company or any of its subsidiaries or
affiliates or his serving or having served any other enterprise as a director,
officer or employee at the request of the Company. The Company shall cause to be
maintained in effect for not less than six years from the Termination Date
policies of directors’ and officers’ liability insurance of at least the same
coverage as those policies, if any, maintained by the Company on the date of the
Change in Control and containing terms and conditions which are no less
advantageous than such policies, or if such coverage is not available, the best
available coverage for equal cost to the Company.

 

  B.  

Legal Expenses. In the event of any litigation, arbitration or other proceeding
between the Company and the Executive with respect to the subject matter of this
Agreement or the enforcement of the Executive’s rights hereunder, the Company
shall reimburse the Executive, regardless of the outcome, for all of his
reasonable costs and expenses relating to such litigation, arbitration or other
proceeding,

 

32



--------------------------------------------------------------------------------

 

including without limitation, reasonable attorneys’ fees and expenses. In no
event shall the Executive be required to reimburse the Company for any of the
costs or expenses relating to such litigation, arbitration or other proceeding.

 

14.   NOTICES

 

All notices, requests, demands and other communications provided for by this
Agreement shall be in writing and shall be sufficiently given if and when mailed
in the continental United States by registered or certified mail or personally
delivered to the party entitled thereto at the address stated below or to such
changed address as the addressee may have given by a similar notice:

 

To the Company:

  

MONY Life Insurance Company

    

1740 Broadway

    

New York, New York 10019

    

Attention: General Counsel

      

To the Executive

  

MONY Life Insurance Company

    

1740 Broadway

    

New York, New York 10019

 

With an additional copy to the Executive at the home address listed on Exhibit I
hereto (or to such changed address as the Executive may have given by a similar
notice).

 

15.   GENERAL PROVISIONS

 

  A.   Determination of Value. Whenever, under this Agreement, it is necessary
to determine whether one benefit is less than, equal to, or larger than another
in value (whether or not such benefits are provided under this Agreement), such
determination shall be made using the assumptions described in Section 10.

 

33



--------------------------------------------------------------------------------

 

  B.   Limitation. This Agreement shall not confer any right or impose any
obligation on the Executive to continue in the employ of the Company, or limit
the right of the Company or the Executive to terminate his employment.

 

  C.   Company Set-Off and Counterclaim; No Obligation to Mitigate. The Company
shall have no right of set-off or counterclaim in respect of any claim, debt or
obligation against any payments provided for in this Agreement. The Executive
shall have no obligation to mitigate any liability of the Company or any
successor of the Company hereunder by seeking alternative employment or
otherwise, nor shall any amounts earned by the Executive as a result of
alternative employment or otherwise mitigate any obligations of the Company or
any successor hereunder.

 

  D.   Assignment of Interest. No right to or interest in any payments shall be
assignable by the Executive; provided, however, that this provision shall not
preclude him from designating one or more beneficiaries to receive any amount
that may be payable after his death and shall not preclude his executor or
administrator from assigning any right hereunder to the person or persons
entitled thereto.

 

  E.   Amendment, Modification and Waiver. No provision of this Agreement may be
amended, modified or waived unless such amendment, modification or waiver shall
be agreed to in writing signed by the Executive and by a duly authorized Company
officer.

 

  F.  

Enforceability. If this Agreement or any provision hereof shall be determined to
be invalid or unenforceable by a court of competent jurisdiction, the
corresponding provision or provisions of the First Amended and Restated Change

 

34



--------------------------------------------------------------------------------

 

in Control Agreement shall be in full force and effect with respect to the
matters described in such invalid or unenforceable provision of this Agreement
and the remaining provisions of this Agreement shall remain in full force and
effect to the fullest extent permitted by law.

 

  G.   Entirety of Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive relating to the subject matter hereof;
provided, however, that neither this integration clause 15.G. nor any other
provision of this Agreement shall in any way supersede or diminish the
enforceability of any provision of any plan or agreement (including, without
limitation, the Restricted Stock Ownership Plan, any Restricted Stock Award
Agreement, any stock option plan, any Stock Option Award Agreement, and any
Supplemental Executive Retirement Plan) that, by its terms, would provide for
accelerated vesting, exercisability, receipt, enjoyment or lapsing of
restrictions with respect to any benefit or other item of value granted
thereunder or pursuant thereto in the event of a Change in Control. Any
compensation or benefits to which the Executive is entitled under this Agreement
shall be based solely on its terms, without regard to any materials used in the
preparation or consideration of this Agreement, including any summary of terms
of estimate of amounts relating to this Agreement.

 

  H.  

Company and Successors. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company including, without
limitation, any corporation acquiring directly or indirectly all or
substantially all of the assets of the Company, whether by merger,
consolidation, reinsurance, sale

 

35



--------------------------------------------------------------------------------

 

or otherwise (and such successor shall thereafter be deemed “the Company”). For
the purposes of clarification, the “Company” shall include MONY Life Insurance
Company.

 

  I.   Definition of Executive. The word “Executive” shall, wherever
appropriate, include his dependents, beneficiaries and legal representatives.

 

  J.   Conflict of Law. Except as specified in Section 13.A., the validity,
interpretation, performance and enforcement of this Agreement shall be governed
by the laws of the State of New York, without giving effect to the principles of
conflict of laws thereof.

 

  K.   Exhibits. The provisions of Exhibit I hereto are hereby incorporated by
reference in this Agreement with the same force and effect as if fully set forth
herein.

 

  L.   Rehabilitation. This Agreement shall be null and void and unenforceable
in the event that the New York State Superintendent of Insurance is named
rehabilitator under Article 74 of the New York State Insurance Law.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MONY LIFE INSURANCE COMPANY

By:

 

/s/    MICHAEL I. ROTH        

--------------------------------------------------------------------------------

   

Name: Michael I. Roth

   

Title: Chairman and Chief Executive Officer

 

EXECUTIVE

/s/    RICHARD DADDARIO        

--------------------------------------------------------------------------------

Name: Richard Daddario

Title: Executive Vice President and Chief Financial Officer

 

36



--------------------------------------------------------------------------------

Exhibit I to Employment Agreement

 

I.   Name and Home Address of Executive:

 

II.   Election made pursuant to Section 8.A.v.:

 

    The Executive elects payment of the excess retirement benefits under Section
8.A.v. of the Agreement in one of the following forms:

 

    Excess Retirement Plan Benefit

 

             Lump sum at Termination Date

 

             Annuity commencing at Termination Date –

 

             Life

 

             50% Joint and Survivor-Beneficiary

 

             100% Joint and Survivor-Beneficiary

 

                 Other; Please specify                                       
   

 

    Excess Investment Plan Benefit

 

             Lump sum at Termination Date

 

             Installment commencing at Termination Date,

 

      Payable                      Annually

                                         Monthly

 

             Installments over          years (not greater than 20)

 

             Installments over life expectancy of Executive (amount redetermined
annually)

 

37



--------------------------------------------------------------------------------

             Payment in accordance with income settlement option contained in
policies of life insurance being issued by the Company as of the Agreement Date;
Please specify:                                         
                                                                     
                                        
                                                                     
                                        
                                             

 

III.   Election made pursuant to Section 10.A.:

 

    For purposes of the calculations contemplated by Section 10.A., the
Executive elects to utilize the applicable discount rate in effect on:

 

             the Agreement Date; or

 

             the Termination Date.

 

    If no election is made, the Executive will be deemed to have elected the
applicable discount rate in effect on the Agreement Date.

 

IV.   Other agreements between Executive and Company that are not to be
superseded by the Agreement as contemplated in Section 15.G. (in addition to
rights specifically set forth in the Agreement) include:

 

  1.   Rights pursuant to the Company’s Deferred Compensation Plan;

 

  2.   Employment Agreement dated as of             ,     ,              (for
periods prior to Change in Control);

 

  3.   in accordance with Section 8.B.i. of the Agreement, rights upon
Disability under this Agreement do not supersede the rights of the Executive in
the event of his eligible disability under the Company’s Disability Benefit
Plan, Retirement Income Security Plan, Investment Plan Supplement, Comprehensive
Medical Benefit Program and Life Insurance Program for Selected MONY Officers
(or any successor plans) (“Disability Benefits”). Any Disability Benefits for
which the Executive becomes eligible shall be paid to the Executive in
accordance with the terms of such plans without limitation by this Agreement.
Any determination made pursuant to Section 6.B. of this Agreement as to the
existence of a Disability or as to the date as of which the Executive’s
employment is deemed to have ceased shall have no effect in determining the
Executive’s eligibility for Disability Benefits or other benefits receivable
during a period of disability.

 

38